


Exhibit 10.14

 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kwi001.jpg]

AMENDMENT NO. 4 TO THE EXCLUSIVE LICENSE AGREEMENT

 

This Amendment No. 4 (this “Amendment”) to the Exclusive License Agreement
between OvaScience, Inc. (“Company”) and The General Hospital Corporation
(“Hospital”), dated June 27, 2011 (the “Agreement”), is effective upon signing
by both parties hereto.  Capitalized terms used but not defined within this
Amendment have the meanings specified within the Agreement.

 

RECITALS

 

Whereas, pursuant to Section 12.3 of the Agreement, the Agreement may be amended
with the written consent of Company and Hospital;

 

Whereas, Company and Hospital have already entered into Amendments No. 1, 2 and
3 to the Agreement, such amendments’ effective dates being September 7, 2011,
July 30, 2013, and September 9, 2013, respectively;

 

Whereas, Company is a biotechnology company engaged in the development of novel
treatments for infertility, including its proprietary autologous gennline
mitochondrial energy transfer (AUGMENTsm) in vitro fertilization protocol
(“AUGMENT”), which is based on technology licensed from Hospital under the
Agreement; and

 

Whereas, Hospital and Company wish to amend Company’s obligations under
Section the Agreement as set forth below.

 

Now, therefore, Company and Hospital hereby agree to amend the Agreement as
follows:

 

1.                                      Section 3.1(a)(vi) of the Agreement is
hereby deleted in its entirety and replaced by the following:

 

(vi)                              Complete a Clinical Proof of Concept Study
within [***] ([***]) months following the Effective Date; provided that this
milestone shall be deemed achieved by the completion of a study prospectively
intended to demonstrate Clinical Proof of Concept whether or not Clinical Proof
of Concept is achieved with such study.

 

2.                                      Except as expressly modified by this
Amendment, all terms and conditions of the Agreement remain in full force and
effect.

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

[g29982kwi002.jpg]

AMENDMENT NO. 4 TO THE EXCLUSIVE LICENSE AGREEMENT

 

3.                                      This Amendment can be executed by the
parties hereto by facsimile and in counterparts, each of which is deemed an
original and both of which taken together constitutes one agreement binding upon
the parties hereto.

 

4.                                      The validity, interpretation and
performance of this Amendment is controlled by and construed under the laws of
the Commonwealth of Massachusetts, without giving effect to the principles of
conflicts of law thereof.

 

In witness whereof, the parties hereto enter into this Amendment as of the date
of the last signature, written below.

 

OvaScience, Inc.

 

The General Hospital Corporation

 

 

d/b/a Massachusetts General Hospital

 

 

 

 

 

 

/s/ Michelle Dipp, CEO

 

/s/ K. Betres

On behalf of:

Alison Lawton

 

By:

Kris Betres

 

Chief Operating Officer

 

 

Assoc. Dir., Research & Licensing

 

 

 

Research Ventures & Licensing

 

 

 

November 14, 2013

 

November 8, 2013

Date

 

Date

 

 

Initialed by Hospital:

KB

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------
